Citation Nr: 0936545	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-35 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for proctitis with 
diarrhea as due to undiagnosed illness (also claimed as 
gastrointestinal (GI) tract problems and now claimed as 
irritable bowel syndrome) and if so, whether the claim may be 
granted.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from July 1979 to January 
1988, and from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In May 2009, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  


FINDINGS OF FACT

1.  The Veteran's PTSD has caused occupational and social 
deficiencies in most areas but not total occupational and 
social impairment.

2.  The Veteran's has tinnitus that is related to combat 
service.  

3.  An application to reopen a claim for service connection 
for proctitis (also claimed as diarrhea due to undiagnosed 
illness) was denied in a January 1998 rating decision that 
was not appealed.  

4.  The evidence submitted since the January 1998 rating 
decision pertinent to the claim for service connection for 
proctitis with diarrhea is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  

5.  There is objective evidence of chronic disability 
manifested by diarrhea due to undiagnosed illness.

6.  The Veteran has service-connected disability of such 
nature and severity that he is currently prevented from 
engaging in all forms of substantially gainful employment 
consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent rating, 
but not greater, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, 
Diagnostic Code 9411 (2008).  

2.  Tinnitus was incurred in combat service.  38 U.S.C.A. 
§ 1110, 1131, 1154(b) (West 2002); 38 C.F.R. § 3.303, 
3.304(d) (2008).

3.  The January 1998 rating decision that denied the 
Veteran's application to reopen a claim for service 
connection for proctitis with diarrhea is final.  38 U.S.C.A. 
38 C.F.R. §§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).  

4.  Evidence received since the January 1998 rating decision 
is new and material, and the appellant's claim for service 
connection for proctitis with diarrhea is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2008).  

5.  A chronic undiagnosed disorder manifested by chronic 
diarrhea was incurred in active service in Southwest Asia.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2008).  

6.  The Veteran is unemployable by reason of service-
connected disability.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.340, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As the 
Board has reopened the claim for service connection for 
proctitis with diarrhea and granted this claim, and the 
claims for service connection for tinnitus and TDIU, any 
failure to notify or assist these claims under the VCAA 
cannot be considered prejudicial to the Veteran.  Therefore, 
the Board will not address whether VA has complied with the 
VCAA with respect to these claims.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held 
that a mandatory presumption of prejudicial error in every 
instance of defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

With respect to the claim for increased rating, neither the 
Veteran nor his representative has identified any deficiency 
in notice which would compromise a fair adjudication of the 
claim.  Nevertheless, the Board has considered whether the 
defective notice provided to the Veteran resulted in 
prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement.  
VA must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  Id.

Recently, in the case of Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009), the Federal Circuit Court held 
that "the notice described in 38 U.S.C. § 5103(a) need not be 
Veteran specific."  Similarly, "while a Veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in October 2005, prior to 
the RO decision that denied the claim for increased rating in 
January 2006.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  An additional letter, which met most of the 
requirements of Vazquez-Flores, was sent to the Veteran in 
July 2008.  

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his 
claim.  Specifically, the October 2005 VCAA notice letter 
advised the Veteran that his statements and medical and 
employment records could be used to substantiate his claim, 
and the Veteran can reasonably be expected to have understood 
the applicable diagnostic codes provided in the July 2007 
statement of the case, and July 2008 correspondence.  Thus, 
given the October 2005, July 2007, and July 2008 VA 
correspondence, the Veteran is expected to have understood 
what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, at the time of 
his VA PTSD examination in November 2005, the Veteran 
indicated that when he returned to work in November 2004, he 
was too fatigued work and that he had a low tolerance and 
impatience with others in the workplace.  VA examination in 
February 2008 revealed the Veteran's report that because he 
could not tolerate being around others, he had not reentered 
college or sought employment since his last examination.  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to 
be worse to support his claim, with particular emphasis on an 
adverse impact on his employment, and that the notice 
deficiencies in this matter do not affect the essential 
fairness of the adjudication.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO has obtained service and VA treatment records.  The 
Veteran was also afforded multiple VA examinations to support 
his increased rating claim, and neither the Veteran nor his 
representative has argued that the most recent VA examination 
is inadequate for rating purposes.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court), however, has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider whether the rating should be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of a staged rating would be necessary.  
The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed - so, here, April 
2005, until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2008).

The Veteran asserts that he is entitled to a higher rating 
for his service-connected PTSD, currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).

According to the applicable criteria, a 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Court has indicated that the use of the term "such as" 
in the general rating formula for mental disorders in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each Veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  Id.  The evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted 
to symptoms provided in that diagnostic code.  Id., at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  Id.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in a particular diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.

In assessing the evidence of record, the Board has considered 
the Veteran's Global Assessment of Functioning (GAF) scale 
scores.  The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th Ed. 1994) (DSM-IV) at 32)).  
According to the DSM-IV, a GAF score of 41-50 indicates 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Although GAF scores are 
important in evaluating mental disorders, the Board must 
consider all the pertinent evidence of record and set forth a 
decision based on the totality of the evidence.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In November 2005, the Veteran was afforded a VA compensation 
examination, during which the VA examiner reviewed the 
pertinent medical and other history.  It was noted that the 
Veteran's PTSD symptoms had been chronic without remission.  
He continued having symptoms of avoidance, and increased 
insomnia and nightmares.  He had last worked in November 2004 
for a think tank company that had done promotional work for 
physicians.  His job was to do package the promotional 
materials for the doctors.  There was a slow down and he was 
laid-off.  However, when he returned to work, he was too 
fatigued to continue.  He also noted that he had a low 
tolerance and impatience with others in the workplace.  He 
also admitted to some difficulty with authority and that he 
had been isolating more since returning from the Gulf War.  

Mental status examination revealed some short-term memory 
impairment.  The Veteran denied any panic attacks, but it was 
noted that he had problems tolerating other people.  Impulse 
management was noted to be good.  Sleep, however, was poor, 
with war-related nightmares and restlessness.  The diagnosis 
was PTSD, and the Veteran was assigned a GAF of 55 for few 
friends, flat affect, moderate difficulty with his 
occupational functioning, and serious impairment in school 
functioning.  The examiner also reiterated that the Veteran 
reported impatience and intolerance of others, and that 
fatigue was a problem.  

In witness statements received in December 2005, family and 
friends noted that the Veteran had difficulty being patient 
with his young children, and that he was unable to finish 
college because of his inability to focus and be among groups 
of people.  

VA Vet Center progress notes for the period of February 2006 
to June 2007 reflect that in February 2006, the Veteran's 
problems included depression.  In March 2006, there was an 
assessment of chronic and severe PTSD, and in May 2006, it 
was noted that the Veteran was discontinued from a VA program 
and was unable to maintain employment.  In August 2007, the 
Veteran continued to have problems with sleep and isolation.  

A VA vocational rehabilitation report from October 2006 
reflects the counselor's opinion that the Veteran's service-
connected disabilities made it unreasonable to expect that 
the Veteran could maintain his vocational program and gainful 
employment.  It was further noted that the Veteran's 
participation in the program had resulted a noticeable change 
in mood, increased irritability, and a decrease in patience, 
which affected his ability to deal with work stressors and 
negatively impacted his ability to interact with others.  The 
counselor further maintained that this affected the Veteran's 
ability to engage in even sedentary positions.  The counselor 
then reiterated that the Veteran's service-connected 
disabilities had proved to be a barrier to completion of the 
rehabilitation program, and that it was not expected that the 
Veteran was feasible to prepare for, obtain, and maintain 
gainful employment.  

At the Veteran's hearing at the RO in June 2007, the Veteran, 
his wife, and mother testified concerning how the Veteran's 
PTSD was affecting his life.  

VA PTSD examination in February 2008 revealed that the 
Veteran's symptoms continued at the same frequency as noted 
at his previous examination.  He reported symptoms of 
nightmares, flashbacks, hypervigilance, anxiety, avoidance, 
and inability to tolerate others that had precluded further 
college or employment.  This examiner did not find any 
occupational effects from a psychological standpoint.  He was 
also found to have intact social functioning.  Mental status 
examination revealed that mood was euthymic with full and 
congruent affect.  Cognition appeared intact and insight and 
judgment were fair.  The examiner assigned the Veteran a GAF 
of 65.  Despite these positive findings, the examiner 
reiterated that the Veteran's symptoms continued at the same 
rate as previous examination in November 2005.  

VA Vet Center records for the period of May 2008 to March 
2009 reflect that the assessments included depressed mood.  

At the Veteran's hearing before the Board in May 2009, the 
Veteran reported that he continued to have problems with 
irritability, his temper, and being around others, as 
demonstrated by a statement from a fellow scout leader to 
this effect, and that these symptoms and his symptom of 
service-connected sinusitis had affected his ability to 
obtain and maintain gainful employment.  

The Board has carefully reviewed the relevant evidence of 
record, and initially finds that it reflects that the 
Veteran's PTSD consistently produces symptoms of depression, 
avoidance, anger, occasional panic attacks, isolation, 
intolerance of others, and problems with short-term memory.  
Indeed, the November 2005 examiner noted that the Veteran had 
few friends, flat affect, moderate difficulty with 
occupational functioning, and serious impairment in school 
functioning, and while the February 2008 PTSD examiner 
inexplicably assigned a GAF of 65 after finding that the 
Veteran's symptoms were unchanged since the November 2005 
examination, the evidence of record otherwise supports the 
continuation of the above-noted symptoms to the point that in 
October 2006, they and his other service-connected 
disabilities were found to preclude any reasonable 
expectation of employment.  

Therefore, considering this evidence in the aggregate, the 
Board finds that the overall disability picture for the 
Veteran's PTSD more closely approximates a 70 percent rating.  
Although he admittedly does not display all of the symptoms 
listed for a rating at this higher level, he does display 
symptoms of near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and inability to establish and maintain 
effective relationships.  Concerning this, it should be kept 
in mind that as previously mentioned, the specified factors 
for each incremental psychiatric rating are not requirements 
for a particular rating but are mere examples providing 
guidance as to the type and degree of severity, or their 
effects on social and work situations.  Thus, any analysis 
should not be limited solely to whether the symptoms listed 
in the rating scheme are exhibited; rather, consideration 
must be given to factors outside the specific rating criteria 
in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  Therefore, based on the findings mentioned, the 
severity of the Veteran's depression is most commensurate 
with a higher 70 percent rating, so this rating must be 
assigned.  See 38 C.F.R. § 4.7. 

The Veteran is not, however, entitled to the next and highest 
evaluation of 100 percent for his PTSD.  The Veteran has not 
established that he is incapable of working (substantially 
gainful employment) solely because of the effects of his 
PTSD, or that his PTSD causes total occupational and social 
impairment.  The Veteran is currently married and is involved 
in scouting.  The evidence also establishes that the Veteran 
is able to perform the activities of daily living, including 
bathing, grooming, and managing his own finances.

Additionally, the evidence does not establish that the 
Veteran's PTSD presents any of the specified symptoms for a 
100 percent rating, including gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Therefore, he is not entitled to a 100 percent 
rating.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether staged 
ratings are appropriate for the Veteran's PTSD.  But his 
symptoms have remained constant throughout the course of the 
period on appeal and, as such, staged ratings are not 
warranted.

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
PTSD consist of irritability, anger, depression, and 
intolerance of others that contribute to his inability to 
obtain and maintain unemployment.  However, such impairment 
is contemplated by the applicable rating criteria.  The 
rating criteria reasonably describe the Veteran's 
disabilities.  Referral for consideration of extraschedular 
ratings is, therefore, not warranted.  


III.  New and Material Claim 

The record reflects that the most recent application to 
reopen the Veteran's claim for service connection for 
proctitis with diarrhea was denied by a rating decision in 
January 1998.  The Veteran did not file a timely notice of 
disagreement with that rating decision and accordingly, it 
became final when the Veteran did not perfect his appeal 
within the statutory time limit.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  As such, the Veteran's claim for 
service connection for proctitis with diarrhea may only be 
reopened if new and material evidence is submitted.  Based on 
the grounds stated for the denial in the January 1998 rating 
decision, new and material evidence would consist of evidence 
of chronicity of symptoms, a requirement necessary for 
entitlement to service connection for disabling symptoms due 
to undiagnosed illness.  38 C.F.R. § 3.317 (2008).  In this 
regard, additional evidence received in this case includes VA 
medical evaluation/treatment records and lay witness 
statements demonstrating frequent complaints and treatment 
for recurrent diarrhea.  

Since the above-noted rating decision denied the claim at 
least in part on the basis that there was an inadequate 
showing of chronic symptoms of the claimed disability 
subsequent to service, the Board finds that the evidence of 
frequent complaints and treatment for recurrent diarrhea 
would, by itself, warrant the reopening of the claim, and 
this evidence was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2008).  Therefore, the Board concludes that the 
claim for service connection for proctitis with diarrhea is 
reopened.  


IV.  Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In order to show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When the evidence shows that a Veteran engaged in combat with 
the enemy during his service, his lay testimony of injuries 
sustained during service will be sufficient to establish an 
in-service incurrence so long as it is consistent with the 
circumstances, conditions, or hardships of that service.  38 
U.S.C.A. § 1154(b) (West 2002).  In this case, the RO 
conceded that the Veteran has combat service as evidenced by 
receipt of the Combat Medical Badge.

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a "Persian Gulf Veteran;" 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War. 
38 C.F.R. § 3.317(d).  In the current appeal, the Veteran's 
military records document that he served in Southwest Asia, 
from December 26, 1990 to May 31, 1991, making him a Persian 
Gulf Veteran.

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period. 
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

A qualifying "chronic disability" includes: (A) an 
undiagnosed illness, (B) the following medically unexplained 
chronic multi symptom illnesses: chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, as well as any 
other illness that the Secretary of VA determines is a 
medically unexplained chronic multi-symptom illness; and (C) 
any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection. 38 
U.S.C.A. 
§ 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
Veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

Service treatment records do not reflect any complaints or 
treatment for tinnitus.  There is also no medical evidence 
associating the Veteran's tinnitus with service or service-
connected disability.  In fact, a September 2006 VA 
audiological examiner concluded that it was less likely as 
not that the Veteran's tinnitus was secondary to service-
connected eustachian tube dysfunction.  However, the examiner 
did not comment as to whether the Veteran's tinnitus was 
related to his combat service, the examiner at least conceded 
that the Veteran had a history of tinnitus that began in 1993 
or 1994, this disability is consistent with the 
circumstances, conditions or hardships of the Veteran's 
combat service, and the Veteran is competent to report having 
experienced periodic ringing in his ears, and there is no 
reason to doubt his credibility in this regard.  Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  Thus, given the 
subjective nature of this disability, the fact that the 
Veteran is competent to report having experienced continuing 
periodic tinnitus since Desert Storm, and the short period of 
time between his last period of service and the commencement 
of his complaints in 1993 or 1994, the Board finds that there 
is reasonable evidence that there has been a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000.  Thus, the Board will give the Veteran the benefit 
of the doubt as to this claim, and find that service 
connection is warranted for tinnitus.  

Turning next to the claim for service connection for 
proctitis with diarrhea, to include as due to undiagnosed 
illness, the Board has determined that the additional 
evidence submitted in the case since the last previous final 
denial was sufficient to reopen the claim.  

However, as noted above, in order to warrant service 
connection for an undiagnosed illness, several elements must 
be met.  There must not only be evidence that the claimant is 
a "Persian Gulf Veteran," as in this case, but the evidence 
must also show that his disability, manifested by one or more 
signs or symptoms, is chronic and became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011.  Finally, 
as here, the disability must not be attributed to any known 
clinical diagnosis.  A chronic disability is one that has 
existed for 6 months or more, including disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period.  38 C.F.R. § 3.317(a)(3).  

The record reflects that the Veteran has consistently 
reported problems with recurrent diarrhea since at least 1995 
and that in August 1997, there was a diagnosis of GI tract 
disease of undiagnosed illness with frequent diarrhea.  
Similarly, at the time of VA examination in February 2008, 
while it is true that the examiner was of the opinion that 
the Veteran's diarrhea was less likely as not related to 
service, the stated basis for his opinion does not reflect a 
complete understanding of the requirements for service 
connection for an undiagnosed illness and he otherwise 
provided a diagnosis of diarrhea, commenting that the cause 
of the Veteran's recurrent diarrhea was unknown.  Thus, 
although the Veteran may have had periods of improvement, the 
regulations account for these periods in considering whether 
a disability is chronic.  Based upon the evidence of record, 
the Board finds that the Veteran's symptom of diarrhea is a 
chronic condition.

In addition, while the Veteran's recurrent disability has at 
times been associated with known diagnoses such as proctitis, 
his diarrhea has never been definitively attributed to a 
known diagnosis.  

In summary, based on all of the above, the Board finds that 
the undiagnosed illness manifested by recurrent diarrhea has 
been sufficiently chronic to warrant entitlement to service 
connection under the provisions of 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2008).  


V.  TDIU Claim

In turning to the remaining issue of entitlement to TDIU, the 
Veteran asserted in his September 2005 VA Form 21-8940 that 
he first became too disabled to work in "1998(?)," although 
he acknowledged that he continued to work part time as a 
laborer until November 2004 for a "Think Tank Studio."  He 
further noted that he held an Associates Degree in computer 
crime investigation, and had additional training in the areas 
of welding and jewelry, and as a paramedic.  

Although the Board has service connected two additional 
disabilities that have not yet been assigned ratings by the 
RO, since the Board finds that the Veteran is entitled to 
TDIU based on the ratings currently assigned, the Board finds 
that the remand of this issue pending assignment of the new 
ratings is not necessary.  

The service-connected disabilities for which ratings have 
been assigned are PTSD, which the Board has now assigned a 70 
percent rating, pharyngitis/rhinitis/sinusitis with 
headaches, rated as 30 percent disabling, degenerative joint 
disease bilateral knees, rated as 20 percent disabling, 
carpal tunnel syndrome of the left hand, rated as 10 percent 
disabling, carpal tunnel syndrome of the right hand, rated as 
10 percent disabling, eustachian tube dysfunction, rated as 
10 percent disabling, degenerative changes left shoulder, 
rated as 10 percent disabling, degenerative changes left 
knee, rated as 10 percent disabling, degenerative changes 
right knee, rated as 10 percent disabling, and 
gastoesophageal reflux disease, rated as 10 percent 
disabling.  

The question for consideration is whether the numerous 
manifestations of the Veteran's service-connected 
disabilities now preclude his employment.  According to the 
Veteran's VA Form 8940 he has not been gainfully employed on 
a full-time basis since approximately 1998.  

As was noted previously, a VA vocational rehabilitation 
report from October 2006 reflects the counselor's opinion 
that the Veteran's service-connected disabilities made it 
unreasonable to expect that the Veteran could maintain his 
vocational program and gainful employment.  It was further 
noted that the Veteran's participation in the program had 
resulted in a noticeable change in mood, increased 
irritability, and a decrease in patience, which affected his 
ability to deal with work stressors and negatively impacted 
his ability to interact with others.  The counselor further 
maintained that this affected the Veteran's ability to engage 
in even sedentary positions.  The counselor then reiterated 
that the Veteran's service-connected disabilities had proved 
to be a barrier to completion of the rehabilitation program, 
and that it was not expected that the Veteran was feasible to 
prepare for, obtain, and maintain gainful employment.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. § 
3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, disabilities affecting one extremity will be 
considered one disability.  The existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency, such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. § 
4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  Id.  Marginal employment generally shall 
be deemed to exist when the earned annual income of the 
veteran does not exceed the amount established by the United 
States Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person, and consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id. 

For purposes of 38 C.F.R. § 4.16(a), the Veteran now has a 
service-connected disability that is rating as at least 40 
percent disabling and sufficient additional disability to 
bring the combined rating to 70 percent.  Therefore, the 
Veteran is eligible for consideration for a total rating for 
individual unemployability under 38 C.F.R. § 4.16(a), and the 
remaining issue is whether the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disability.

In reviewing the record, the Veteran asserted in his original 
February 2006 VA Form 8940 that he became too disabled to 
work in about 1998, although he subsequently worked part-time 
as a laborer as recently in 2004.  Recent examination and 
treatment records do not reflect any more recent employment.

In addition, as was noted above, the October 2006 VA 
vocational counselor specifically considered the Veteran's 
service-connected disabilities and concluded that service-
connected disability made it unreasonable to expect that the 
Veteran could maintain his vocational program and gainful 
employment.  There is also no competent medical opinion of 
record that disputes the opinion of the October 2006 VA 
vocational rehabilitation counselor with respect to the 
impact of all service-connected disability on the Veteran's 
ability to obtain and maintain gainful employment.  

Thus, the Board finds that the October 2006 VA counselor has 
determined that the Veteran is currently precluded from 
working in any field as a result of his service-connected 
disability, including sedentary work.  Therefore, based on 
the above analysis, the Board will give the veteran the 
benefit of the doubt, and find that the medical opinion of 
the October 2006 VA counselor and the record as a whole 
support the conclusion that TDIU is warranted in this matter.


ORDER

Entitlement to a 70 percent rating, but not greater, for PTSD 
is granted, subject to the statutes and regulations governing 
the payment of monetary benefits.  

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for disability manifested 
by recurrent diarrhea is granted.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
granted, subject to the statutes and regulations governing 
the payment of monetary benefits


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


